                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


RODNEY DION READY, # 46987                                              PLAINTIFF

v.                                                 CAUSE NO. 1:19CV40-LG-RHW

MISSISSIPPI DEPARTMENT OF
CORRECTIONS                                                           DEFENDANT


             MEMORANDUM OPINION AND ORDER OF DISMISSAL

      This case is before the Court sua sponte. Pro se Plaintiff Rodney Dion Ready

is incarcerated with the Mississippi Department of Corrections (“MDOC”), and he

brings this action challenging the calculation of his prior sentences. The Court has

considered and liberally construed the pleadings. As set forth below, this case is

dismissed.

                     FACTS AND PROCEDURAL HISTORY

      Ready is currently serving a total of six years from 2018 convictions in

Jackson County, Mississippi for possession of methamphetamine, receipt of stolen

property, and commercial burglary. Ready v. Welton, 1:18cv282 (S.D. Miss. Mar.

13, 2019); (Compl. at 5). However, he complains about prior sentences handed

down in 2010 in Harrison County, Mississippi for grand larceny and auto theft.

Specifically, he alleges that even though he was sentenced to a total of eight years

on the 2010 convictions, he served eight years and nine months combined prison

and probation time. Additionally, he claims he was denied credits for good time

and Meritorious Earned Time that he had earned on his 2010 sentences. After
receiving credit for time served pretrial, he contends he was finally released from

the prior sentences in 2017.

       Plaintiff brings this action, specifically invoking 42 U.S.C. § 1983. He seeks

damages, and since he is no longer in custody on his 2010 sentences, he seeks

earlier release on his current sentences.

                                     DISCUSSION

SECTION 1983

       The Prison Litigation Reform Act of 1996 applies to prisoners proceeding in

forma pauperis in this Court. The statute provides in pertinent part that, “the

court shall dismiss the case at any time if the court determines that . . . the action . .

. (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B). The statute “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992). “[I]n an action proceeding under [28 U.S.C. §

1915, a federal court] may consider, sua sponte, affirmative defenses that are

apparent from the record even where they have not been addressed or raised.” Ali

v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990). “Significantly, the court is authorized

to test the proceeding for frivolousness or maliciousness even before service of


                                             2
process or before the filing of the answer.” Id. The Court has permitted Ready to

proceed in forma pauperis in this action. His Complaint is subject to sua sponte

dismissal under § 1915.

      A claim that challenges the fact or duration of a state conviction or sentence

“is barred (absent prior invalidation) . . . if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson,

544 U.S. 74, 81-82 (2005). In such a case, a “plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such a determination,

or called into question by a federal court’s issuance of a writ of habeas corpus.”

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). “Heck applies to proceedings

which call into question the fact or duration of parole” and probation. Jackson v.

Vannoy, 49 F.3d 175, 177 (5th Cir. 1995). Where success on the claim “will not

necessarily imply the invalidity of confinement or shorten its duration,” then the

action may proceed. Wilkinson, 544 U.S. at 82.

      Ready claims that MDOC miscalculated his prior sentences, subjecting him

to serve longer than he otherwise should have. Success on these claims will

necessarily invalidate the length of his previous sentences. Therefore, the case

may only proceed if he proves the sentence calculations have already been

invalidated. He admits that they have not.

      Because the sentence calculations have not yet been invalidated, Ready is


                                            3
precluded by Heck from challenging them in this civil action at this time. The §

1983 claims are therefore dismissed with prejudice for failure to state a claim, until

such time as he successfully has the sentence calculations invalidated, via appeal,

post-conviction relief, habeas corpus, or otherwise. Johnson v. McElveen, 101 F.3d

423, 424 (5th Cir. 1996).

HABEAS

      Construing Ready’s pro se Complaint liberally, the Court finds that he is also

making habeas claims. This is because he seeks speedier release from his present

sentences. Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).

      Before Ready can pursue the habeas claims in this Court, he must exhaust

his available state remedies. 28 U.S.C. ' 2254(b)(1)(A). This gives “the States the

‘opportunity to pass upon and correct’ alleged violations of its prisoners’ federal

rights.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513

U.S. 364, 365 (1995)). In order to exhaust his claims for habeas relief, he is

required to seek relief from the highest court of the State. O’Sullivan v. Boerckel,

526 U.S. 838, 840 (1999). Although Ready claims to have pursued his

administrative remedies, he does not allege that he has brought his case before the

Mississippi Supreme Court. For this reason, the Court declines to sever the habeas

claims into a separate action at this time. Rather, the habeas claims will be

dismissed without prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that, for the foregoing


                                           4
reasons, the 42 U.S.C. § 1983 claims are DISMISSED WITH PREJUDICE for

failure to state a claim until such time as pro se Plaintiff Rodney Dion Ready

demonstrates that the sentence calculations have been invalidated, via appeal, post-

conviction relief, habeas corpus, or otherwise.

      IT IS FURTHER ORDERED AND ADJUDGED that the habeas claims

are DISMISSED WITHOUT PREJUDICE. A separate final judgment shall

issue pursuant to Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED this the 15th day of May, 2019.


                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                          5
